Citation Nr: 9926209	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  98-10 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound to the left upper arm, Muscle Group V, 
with retained foreign bodies, currently evaluated as 
20 percent disabling.

2.  Entitlement to an increased (compensable) evaluation for 
a scar on the left upper abdomen, residual of a shell 
fragment wound.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in May 1998 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  


FINDINGS OF FACT

1.  Residuals of a shell fragment wound to the left upper arm 
are primarily manifested by slight weakness of Muscle 
Group V; the disability is productive of no more than 
moderately severe impairment.  

2.  A scar on the left upper abdomen, residual of a shell 
fragment wound, is asymptomatic.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for residuals of a shell fragment wound to the left upper 
arm, Muscle Group V, with retained foreign bodies, are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.56, 4.73, Diagnostic Code 5305 (1998).

2.  The criteria for a compensable evaluation for a scar on 
the left upper abdomen, residual of a shell fragment wound, 
are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.118, 
Diagnostic Codes 7804, 7805 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When a veteran alleges that a service-connected disability 
has increased in severity, a claim for an increased 
disability evaluation is well grounded.  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The Board therefore 
finds that the veteran's increased rating claims are well 
grounded.  The Board also finds that a VA muscles examination 
in April 1998 was adequate for rating purposes, and no 
further assistance to the veteran in the development of facts 
pertinent to his claims is required to comply with VA's duty 
to assist under 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  

The veteran is service connected for residuals of a shell 
fragment wound to the left upper arm, with involvement of 
Muscle Group V.  (He is also service connected for a scar, 
residual of a shell fragment wound to the left upper abdomen, 
which did not involve muscle damage.)  The residuals of the 
shell fragment wound to the left upper arm have been assigned 
a 20 percent disability evaluation under 38 C.F.R. § 4.73, 
Diagnostic Code 5305, pertaining to damage to Muscle Group V.  
Under Diagnostic Code 5305, a 20 percent evaluation requires 
moderately severe damage.  A 30 percent evaluation requires 
severe damage.  38 C.F.R. § 4.73, Diagnostic Code 5305.

The Board takes note of the fact that certain portions of 
38 C.F.R. Part 4 pertaining to the rating criteria for muscle 
injuries have been changed, effective July 3, 1997.  See 
62 Fed. Reg. 30235 (June 3, 1997).  When a law or regulation 
changes after a claim has been filed, but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the veteran generally applies.  
See Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  After 
reviewing the regulations in effect at the time of the 
veteran's claim and the changes effective July 3, 1997, the 
Board finds that the July 3, 1997, amendments did not 
substantially change the criteria pertinent to the veteran's 
disability, but rather added current medical terminology and 
unambiguous criteria. 

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. § 4.56 
(1998).

Under Diagnostic Codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe, or severe.  A moderately severe 
disability of muscles is a through-and-through or deep 
penetrating wound by a small high-velocity missile or a large 
low-velocity missile, with debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring; the 
service department record or other evidence showing 
hospitalization for a prolonged period for treatment of the 
wound, with a record of consistent complaint of cardinal 
signs and symptoms of muscle disability, as defined above, 
and, if present, evidence of inability to keep up with work 
requirements; objective findings would include entrance and 
(if present) exit scars indicating the track of the missile 
through one or more muscle groups, indications on palpation 
of loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side, with 
tests of strength and endurance compared with the sound side 
demonstrating positive evidence of impairment.  38 C.F.R. 
§ 4.56.

A severe disability of muscles is a through-and-through or 
deep penetrating wound due to a high-velocity missile, or 
large or multiple low-velocity missiles, or with shattering 
bone fracture, or open comminuted fracture, with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring; service department 
records or other evidence showing hospitalization for a 
prolonged period for treatment of the wound, with a record of 
consistent complaints of cardinal signs and symptoms of 
muscle disability as defined above, worse than those shown 
for moderately severe muscle injuries, and, if present, 
evidence of inability to keep up with work requirements; 
objective findings of a severe disability of muscles include 
ragged, depressed, and adherent scars indicating wide damage 
to muscle groups in the missile track, with palpation showing 
loss of deep fascia or muscle substance, or soft flabby 
muscles in the wound area, with muscles swelling and 
hardening abnormally in contraction, and with tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicating a 
severe impairment of function.  If present, the following are 
also signs of severe muscle disability:  X-ray evidence of 
minute multiple scattered foreign bodies indicating 
intermuscular trauma and the explosive effect of the missile; 
adhesion of a scar to one of the long bones, scapular, pelvic 
bones, sacrum or vertebrae, with epithelial sealing over the 
bone rather than true skin covering in an area where bone is 
normally protected by muscle; diminished muscle excitability 
to pulsed electrical current in electrodiagnostics tests; 
visible or measurable atrophy; adaptive contraction of an 
opposing group of muscles; atrophy of muscle groups not in 
the track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; and induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56.

The veteran's service medical records disclose that, in 
October 1969 in combat in Vietnam, he was hit by fragments of 
a rocket-propelled grenade.  He sustained a shell fragment 
wound to the left arm, with laceration of the left basilar 
vein, and without artery or nerve involvement.  He also 
sustained a shell fragment wound to the upper abdominal wall.  
The wounds were debrided, and the basilar vein was repaired.  
Delayed primary closure was performed eight days after the 
injuries.  The veteran was evacuated to a medical facility in 
Japan, where he began range of motion exercises of the left 
upper extremity.  He was then transferred to a service 
department hospital in the continental United States.

An examination in January 1970 revealed two small healing 
wounds of the upper abdomen, with no other pathology of the 
abdomen, and a 3-inch healing wound of the anteromedial 
aspect of the left arm, with no nerve or artery pathology.  
After 30 days of convalescent leave, the veteran had no 
complaints, all wounds were healed, and he had full use of 
his left upper extremity.  X-rays showed two metallic 
fragments in the anterior medial soft tissue of the mid-
aspect of the left upper arm.

At a VA examination in April 1971, the veteran complained of 
an ache in the left arm.  On examination, two fragment wound 
scars on the mid-epigastrium and right upper quadrant of the 
abdomen were flat, nonadherent, and nontender to palpation or 
pressure.  Surgical and suture scars were noted on the 
anterior aspect of the left arm, measuring 3/4 of an inch by 
4 1/2 inches.  Muscle Group V (the biceps muscles) was 
involved.  Motion of the left shoulder and left elbow was 
within the normal range.  

In March 1998, the veteran filed his claims for increased 
ratings and asserted that his service-connected disabilities 
had become more severe.  

VA X-rays of the left arm in April 1998 showed two metallic 
foreign bodies in the soft tissues of the middle third of the 
arm.  

At a VA muscles examination in April 1998, the veteran stated 
that he was currently working at the Post Office, and upward 
repeated motion of his left arm tended to make the arm stiff.  
On examination, there was a residual scar on the left upper 
arm, which was 4 inches by 1/2 inch.  The scar was 
superficial and nontender.  Range of motion of the left elbow 
was normal.  Flexion was from 0 to 135 degrees; pronation was 
from 0 to 80 degrees; and supination was from 0 to 
85 degrees.  There was slight muscle weakness.  The veteran 
could move the joint through normal range with sufficient 
function and endurance to accomplish the activities of daily 
living. 

The examiner noted that the veteran also had a history of a 
shell fragment wound to the upper abdomen.  On examination, 
there were two scars:  One measuring 1 inch by 1/2 inch on 
the right upper abdomen; and the other scar measuring 1 inch 
on the left paramedian.  The scar on the upper abdomen was 
nontender and benign.  The veteran was able to bend over.  
There was no muscle weakness of the abdomen.  Diagnoses 
included benign scar on the upper abdomen, with no residual 
muscle weakness.  

With regard to rating the residuals of the shell fragment 
wound to the left upper arm, Muscle Group V, with retained 
foreign bodies, it is questionable whether current moderately 
severe damage or impairment has been shown.  However, the 
currently assigned 20 percent rating, denoting moderately 
severe impairment, has been in effect for more than 20 years 
and is protected.  See 38 C.F.R. § 3.951 (1998).  The 
criteria for an evaluation of 30 percent, for severe muscle 
disability, such as ragged, depressed, adherent scars, loss 
of deep fascia or muscle substance, and severe impairment of 
function have not been shown objectively in the veteran's 
case.  The Board therefore finds that an evaluation in excess 
of 20 percent is not in order.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.56, 4.73, Diagnostic Code 5305.  

With regard to the scar on the left upper abdomen, Diagnostic 
Code 7804 provides that a superficial scar which is tender 
and painful on objective demonstration warrants a 10 percent 
rating.  Diagnostic Code 7805 provides that other scars are 
rated on the limitation of function of the body part 
affected.  The scar on the veteran's left upper abdomen has 
not been shown objectively to be tender or painful or to 
cause any limitation of function of the abdomen.  Therefore, 
entitlement to a compensable evaluation for a scar on the 
left upper abdomen, residual of the shell fragment wound, is 
not established.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.118, 
Diagnostic Code 7804, 7805.  

While the Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issues on appeal, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant resolution of this matter on that basis.  38 U.S.C.A. 
§ 5107(b). 


ORDER

An increased evaluation for residuals of a shell fragment 
wound to the left upper arm, Muscle Group V, with retained 
foreign bodies, is denied.  


An increased (compensable) evaluation for a scar on the left 
upper abdomen, residual of the shell fragment wound, is 
denied.  


		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 

